Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 4, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Initially, we note that upon his plea of guilty defendant waived his right to appeal the conviction (see, People v Brown, 160 AD2d 1039). In any event, the record fails to substantiate his claim that the People failed to keep their promise under the plea bargain with respect to their recommendation as to sentence. To support his claim, defendant points to some letters outside the record; these letters, however, were written prior to the plea. The record shows that at the plea County Court clearly and specifically stated the terms of the plea and defendant agreed without objection (see, People v Linares, 174 AD2d 847). We likewise reject defendant’s contention that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
*846Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed.